claim in a timely manner and (b) actual prejudice.       See NRS 34.726(1).
                Good cause may be demonstrated by showing ineffective assistance of
                counsel or an impediment external to the defense such as a factual or legal
                basis for a claim that was not reasonably available or interference by
                officials making compliance impracticable.     Hathaway v. State, 119 Nev.
248, 252-53, 71 P.3d 503, 506 (2003). However, good cause arguments
                must be made in a timely fashion and are also subject to the procedural
                default rules.   Id.   "Actual prejudice requires [petitioner] to show not
                merely that the errors at his trial created a possibility of prejudice, but
                that they worked to his actual and substantial disadvantage, infecting his
                entire trial with error of constitutional dimensions."       State v. Eighth
                Judicial Dist. Court (Riker), 121 Nev. 225, 232, 112 P.3d 1070, 1075 (2005)
                (internal quotations marks omitted). In order to be entitled to an
                evidentiary hearing, Hernandez must raise claims that are supported by
                specific factual allegations that are not belied by the record and, if true,
                would entitle him to relief. Hargrove v. State, 100 Nev. 498, 502-03, 686
P.2d 222, 225 (1984). Because Hernandez has failed to present specific
                factual allegations that would entitle him to relief on any of his claims, the
                district court did not err by denying him an evidentiary hearing.
                            Among Hernandez's twenty-one claims for relief, 1 he raised
                four claims that allege the ineffective assistance of post-conviction counsel.
                While post-conviction counsel's ineffectiveness may constitute good cause
                to file claims in a successive petition, those claims are subject to MRS
                34.726(1), Riker, 121 Nev. at 235, 112 P.3d at 1077; Pellegrini v. State, 117
Nev. 860, 869-78, 34 P.3d 519, 525-31 (2001), and must be raised within a
                reasonable time after they become available, Hathaway, 119 Nev. at 252-

                      'Six claims raised in Hernandez's successive petition are not raised
                on appeal.
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                53, 71 P.3d at 506. Hernandez filed his second post-conviction petition for
                a writ of habeas corpus in district court on July 7, 2010, 2 1 year, 5 months,
                and 4 days after remittitur was issued on the appeal from the order
                denying his first post-conviction petition. Hernandez contends that this
                period of delay was reasonable. We disagree.
                            First, Hernandez contends that he had good cause for the
                delay because he requested that post-conviction counsel turn over the
                entire case file in January 2009 but he did not receive the entire file until
                July 2009, two months after the district court ordered counsel to do so and
                five months after his claim became available. Although Hernandez's
                allegations, if true, establish that post-conviction counsel did not transfer
                the entire case file until five months after remittitur issued, he has not
                explained how this delay prevented him from filing his petition within a
                reasonable amount of time. See Hood v. State, 111 Nev. 335, 338, 890 P.2d
797, 798 (1995) (concluding that counsel's failure to send appellant his
                files did not constitute good cause for appellant's procedural default under
                NRS 34.726(1) because it did not "prevent appellant from filing a timely
                petition" (emphasis added)). Other than arguing that the file was needed
                "to see what type of investigation was actually conducted" by post-
                conviction counsel, Hernandez has not presented any specific facts that
                demonstrate why post-conviction counsel's file was necessary for him to




                      2Although Hernandez has only included his July 29, 2010, amended
                petition, the district court's findings of fact state that Hernandez's original
                petition was filed on July 7, 2010. The petition's verification did not
                comply with the requirements of NRS 34.730(1), but a subsequent
                verification cured the defect in his petition, see Miles v. State, 120 Nev.
383, 387, 91 P.3d 588, 590 (2004).
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                raise any of the claims in his successive petition. 3 Furthermore, the record
                demonstrates that Hernandez already possessed sufficient information to
                file his first fourteen-page proper person petition for a writ of habeas
                corpus in March 2003, and post-conviction counsel's supplemental petition
                was mailed to Hernandez in Ely State Prison in March 2004. Absent any
                evidence or argument to the contrary these documents appear to have
                provided sufficient information for Hernandez to file a successive petition
                well before July 2010. Post-conviction counsel's failure to timely transfer
                his file to Hernandez does not provide good cause for Hernandez's delay in
                filing his petition because Hernandez did not demonstrate that this act
                prevented him from filing a petition within a reasonable time after the
                post-conviction counsel claim became available.     Hood, 111 Nev. at 338,
                890 P.2d at 798.
                            Second, Hernandez contends that he had good cause for the
                delay because his low average intelligence, difficulty with the English
                language, brain injury, dementia, and mental illnesses caused him to
                spend seven months filing groundless and nonsensical motions which were
                denied before counsel was appointed. The only proper person motions in
                the record that were filed during the period before counsel was appointed
                are all dated July 19, 2009, and involve Hernandez's attempt to obtain all
                of the records, transcripts, and evidence related to his trial from post-
                conviction counsel, the State, and the district court. Although those
                motions are clearly not drafted by a lawyer, they do not appear to be
                groundless and nonsensical but instead have a singular purpose, filing a


                      3 Because  Hernandez failed to make specific factual allegations
                explaining how counsel caused his delay by failing to transfer the file, he
                was not entitled to an evidentiary hearing. See Hargrove, 100 Nev. at 502,
                686 P.2d at 225.
SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                 "Federal Habeas Corpus Petition" containing "more than . . . bare naked
                 allegations." Hernandez's decision to focus on filing a federal petition for
                 habeas corpus rather than a state petition does not excuse his delay.     See
                 Colley v. State, 105 Nev. 235, 773 P.2d 1229, 1230 (1989).
                             Third, Hernandez contends that he had good cause for the
                 delay because counsel filed the successive state petition nine months after
                 being appointed by the federal district court. Hernandez fails to mention
                 that the same counsel filed a federal petition with almost identical claims
                 seven months earlier. And because Hernandez is not entitled to the
                 appointment of counsel to assist with the filing of a successive petition, see
                 Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (no federal constitutional
                 right to post-conviction counsel), the appointment of counsel almost eight
                 months after remittitur does not excuse his delay.
                             Fourth, Hernandez contends that he had good cause for the
                 delay in filing his petition because his counsel was prepared to file the
                 successive State petition immediately after she filed Hernandez's first
                 amended federal habeas petition eleven months after remittitur, but
                 Hernandez's mental illness prevented him from understanding the need to
                 file a successive petition in state court and caused him to refuse to sign a
                 verification. Although Hernandez has presented specific factual
                 allegations that, if true, may demonstrate that he suffers from "organic
                 brain damage" and "a severe and profound mental illness" which includes
                 dissociative and delusional disorders, he does not present any specific
                 factual allegations explaining how these disorders caused him to refuse to
                 verify his successive petition. Hernandez also does not explain how he
                 was able to verify the same successive petition seven months later, despite
                 suffering from the same claimed mental illnesses. Furthermore, had
                 counsel filed the unverified petition in a timely fashion, Hernandez's
SUPREME COURT
                 petition would likely not have resulted in dismissal under Hathaway, 119
        OF
     NEVADA
                                                       5
(0) 1947A    e
                Nev. at 252-53, 71 P.3d at 506. See Miles, 120 Nev. at 385, 91 P.3d at 589
                (explaining that a properly verified supplemental petition can relate back
                to the original timely unverified petition). This court has held that
                organic brain damage and borderline mental retardation does not provide
                good cause for failing to raise new or different grounds for relief under
                NRS 34.810. Phelps v. Dir., Nev. Dep't of Prisons, 104 Nev. 656, 660, 764
P.2d 1303, 1306 (1988). Hernandez has not provided any reason why this
                court should depart from that holding with respect to Hernandez's "severe
                and profound mental illness" and untimely successive petitions under
                NRS 34.726(1). Without an explanation for how Hernandez's dissociative
                and delusional disorders prevented him from filing his petition in a
                reasonable amount of time after remittitur, his mental illness does not
                excuse his delay in filing his petition.
                             Fifth, Hernandez contends that he had good cause for the
                delay because a full investigation, including a complete psychological
                evaluation by a competent Spanish-speaking neuropsychologist and
                interviews with family members in Mexico, was needed to demonstrate
                prejudice from trial counsel's and post-conviction counsel's deficient
                performance. However, the Spanish-speaking neuropsychologist
                evaluated Hernandez 10 months after remittitur, and family members in
                Mexico had been interviewed for the first time before counsel filed
                Hernandez's amended federal petition, 11 months after remittitur from his
                appeal from the denial of his first post-conviction petition. Therefore, the
                scope of the investigation into Hernandez's background and mental health
                history does not excuse his additional eight-month delay in filing the
                petition.
                             Sixth, Hernandez contends that statutory and equitable
                tolling make his petition timely. Nevada has no statute that "tolls" the
SUPREME COURT
                procedural default rules and this court has not adopted the doctrine of
        OF
     NEVADA
                                                           6
(0) 1947A
                 equitable tolling with respect to the procedural default rules.
                 Furthermore, post-conviction petitions for a writ of habeas corpus are
                 controlled by statute and the Legislature has specifically addressed the
                 time limits for filing a petition and how a petitioner can overcome those
                 limits Tolling does not excuse Hernandez's failure to file a timely
                 petition. 4
                               For these reasons, Hernandez did not file his successive
                 petition within a reasonable amount of time after his ineffective-
                 assistance-of-post-conviction-counsel claims became available and he has
                 not established good cause for his delay. See Hathaway, 119 Nev. at 252-
                 53, 71 P.3d at 506. As to Hernandez's remaining non-ineffective-
                 assistance-of-post-conviction-counsel claims, they were untimely, could
                 have been raised in a prior proceeding, and/or failed to allege new or
                 different grounds for relief      See NRS 34.726(1); 34.810(1)(b), (2).
                 Hernandez failed to demonstrate good cause and prejudice to overcome the
                 procedural default rules with respect to those claims as well.    See NRS
                 34.726(1); NRS 34.810(3); Hathaway, 119 Nev. at 252-53, 71 P.3d at 506. 5


                        4 Hernandez also contends that the procedural default rules cannot
                 be applied to bar his successive petition because they are not applied in a
                 consistent manner in violation of the equal protection and due process
                 clauses. This court has rejected similar arguments by opinion. Riker, 121
Nev. at 235-42, 112 P.3d at 1076-82. Furthermore, Hernandez has not
                 demonstrated that this court applies the procedural default rules in a
                 subjectively discretionary fashion. Therefore, this claim lacks merit.

                        5 To
                           the extent Hernandez seeks to raise an actual innocence claim in
                 his reply brief, this court's appellate rules prohibit him from raising any
                 claim for the first time in his reply brief NRAP 28(c); see also Elvik v.
                 State, 114 Nev. 883, 888, 965 P.2d 281, 284 (1998) (explaining that
                 arguments made for the first time in a reply brief prohibit the respondent
                 from responding to appellant's contentions with specificity). Therefore, we
                 do not consider this claim on appeal.
SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A    e
                                We therefore conclude that the district court did not err by
                  denying Hernandez's untimely and successive petition, and we
                                ORDER the judgment of the district court AFFIRMED. 6




                                                                       , C.J.
                                           Gibbons


                                                  J.            /-344-44e-sc
                  Pickering                                  Hardesty
                    cm
                     CCH et-gdr                                                           J.
                  Parraguirre                                Douglas


                    a6at
                  Cherry
                                                  J.        (



                                                             Saitta




                  cc: Hon. Stefany Miley, District Judge
                       Federal Public Defender/Las Vegas
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk


                         6 Hernandez  has submitted a proper person notice of points and
                  authorities concerning his appeal. Because he is represented by counsel in
                  this matter, we decline to grant him permission to file documents in
                  proper person in this court. See NRAP 46(b). Accordingly, this court shall
                  take no action on and shall not consider the proper person document
                  Hernandez has submitted to this court in this matter. The clerk of the
                  court is directed to return, unfiled, the proper person document received
                  on October 4, 2012.
SUPREME COURT
         OF
      NEVADA
                                                        8
(0) 1947.4    e